DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 9 August 2022.
Claims 1-5 and 11have been amended.
Claims 1-11 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections previously raised, those objections are respectfully withdrawn.
Applicant’s amendments are insufficient to overcome the 101 and 102 rejections previously raised.  Those rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.

Response to Arguments
Applicant’s arguments filed on 9 August 2022 have been fully considered but are not persuasive.
Regarding the 101, specifically, claim 11, applicant argues that the digital map is a physical construct.  Examiner respectfully disagrees.  The mere digitization of data in map form does not set forth any specific structural elements that would define a system or device.  The broadest reasonable interpretation of a digital map merely encompasses data comprised or formatted into a virtual image, e.g. a software displayed output. A “display” given its broadest reasonable interpretation encompasses mere output visualizations and does not necessarily limit the claim by setting forth a structural electronic device for the presentation of data.  The “display” could be the visual information presented, not necessarily the electronic device itself. The software per se rejection is respectfully maintained.
Regarding the abstract idea 101 rejection, Applicant argues that the claimed invention provides transformed outputs, like McRo and thus a technological improvement, making in eligible under 101.  Examiner respectfully disagrees.
Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis. Ultramercial v. Hulu, LLC, 2014 WL 5904902 (Fed. Cir. Nov. 14, 2014).  
Applicant further argues that generating an interface and display transforms the data.  Examiner respectfully disagrees.  A transformation of the data would require that the steps of the process transform the data into a different state or thing, as contemplated by In re Bilski.  The transformation in Bilski was specific to data representative of bones, organs, and other body tissues, where such raw data was displayed as x-ray attenuation data produced in a two dimensional field by a computed tomography scanner.  The transformation in Bilski was specifically concerned with represented physical objects and then transformed such data into a particular visual depiction of the physical objects.   
In the instant application the limitations generate a GUI for display that includes a report, map or data chart.  The data is not transformed by the displaying process, the same data is utilized and then a digital map is displayed.  The broadest reasonable interpretation is that these elements are representative of other data and are not representative of physical objects.  Additionally, the steps are not transformative because they do not result in a meaningful transformation that has new physical characteristics of the type discussed in Bilski, i.e. a material change in a physical property.  
Unlike McRo, the claims do not set forth a distinct technological process that achieves similar results to a distinct manual process.  The claims do not illustrate a technological improvement to a technological process nor do they illustrate an improvement to the computer itself.  Instead the claims appear to use a computer, which is not specifically claimed, as a tool to apply the otherwise abstract idea and output the results.  Even if the display was a structural component of a system, outputting results in a display is insignificant post solution activity and is not enough to integrate the abstract idea into a practical application, nor is it sufficient to amount to significantly more by transforming the claim into a patent eligible invention.  The 101 rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.
Regarding the 102 rejection, applicant argues that the claims are distinct from Hamlin because the frustrations are broken down by type and severity so that the nature of a frustration can change as a function of the activity and overall operation, thus not all frustration are given equal weight.  Examiner respectfully disagrees. This argument is more specific than the limitations set forth in the claims.  Hamlin is relied upon to teach identifying a frustration, where frustration is an error or defect, i.e. an activity or event impeding performance of an activity. The errors and defect data include an identified type and associated severity indicator, thus meeting the broadest reasonable interpretation of the claims as currently recited.
Applicant argues that the nature of a remedy and response to an opportunity is always changing as a function of the frustrations and metrics and that the corrective projects are not assigned in a one size fits all manner.  Examiner respectfully disagrees.  This argument is more specific than the limitations set forth in the claims.  Neither the claims nor the specification provides support defining a specific functional relationship between the number of frustrations, severity and metrics which are used to determine an improvement opportunity.  Therefore, the broadest reasonable interpretation of the claim is taught by Hamline where improvement opportunities are determined by analyzing performance data based on errors and defects for particular activities or events and associated severity indicators.  The claims do not realize any particular manner in which projects are assigned, only that the projects, e.g. the coaching provided, is prioritized by considering the frustration, i.e. the error/defect as well as the metric of the improvement opportunity, i.e. the performance data.
Applicant argues that Hamlin tires to improve the performer, not the operation.  Examiner respectfully disagrees.  Hamlin is directed to providing coaching that will improve the performance of services provided by the service agent, the performance data is data evaluating the performance of a task by an agent, thus an operation.  The fact that Hamlin provides coaching to the agent performing the tasks illustrates a specific example of a ‘project’ that is an activity for improving an operation, since the agent is performing service tasks that are being analyzed.  The claims do not set forth any particular technological or operational improvement, nor do they specify what the operations entail, thus the broadest reasonable interpretation of the claims is anticipated by the ability to assign coaching to an agent to improve the performance of a task since the performance data relates to the performance of a task/operation/service performed by or provided by the agent.  The 102 rejection is respectfully maintained and updated below as necessitated by the amendment to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a digital map comprising a display. The recited components of the digital map comprising a display appear to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. Therefore, these claim limitations can be reasonably interpreted as computer program modules or software per se due to the lack of sufficient structure.  The digitized output of a map/display does not specify a specific hardware or structural element.  A display is not necessarily hardware, but given its broadest reasonable interpretation comprises merely an output image, i.e. software.  Software is not one of the defined statutory classes and is hence rendered non-patentable subject matter.  The mere recitation of a system or apparatus in the preamble does not satisfactorily depict the subject matter which the applicant regards as the invention. 
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1 and 11 recite identifying frustrations and metrics associated with a key activity, determining an improvement opportunity as a function of frustrations, severity and metrics, and assigning a project to each improvement opportunity, where the priority of projects is determined as a function of frustration and metrics of improvement opportunities.  These limitations as drafted, illustrate a process, that under its broadest reasonable interpretation covers performance of the limitations in the mind.  A person making observations and evaluations in their mind can make identifications and determinations and assigning a project can be merely a mental association.  Even if the “assignment” was more detailed, the ability to assign, schedule or distribute a project to or for each improvement opportunity would also be considered an abstract certain method of organizing human activity since it is merely managing a behavior or relationship.  The mere nominal recitation of a digital map illustrating and display displaying does not take the claim limitations out of the abstract grouping.  Thus the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite a digital map for displaying a display or illustrating which is recited at a high level of generality and merely illustrates operations which is considered insignificant extra solution activity. Each of the additional limitations, the ability to update or change the display in real time, for example, merely apply the exception in a generic digital environment.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The digital map/display displaying that illustrates and displays data in real time that was considered extra solution activity is re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the digital map is done by anything other than a generic display capable computer component and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that the mere collection, receipt or transmission of data is well-understood, routine and conventional when claimed in a merely generic manner, as it is here.
Dependent claims 2-10 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims narrow the abstract concept by describing additional determinations and sorting that could be done the same way mentally.  The display functions that graphically display the map and update the displayed map/data are merely post solution activity and do not functionally or structurally transform the claims into a patent eligible invention by integrating the abstract idea into a practical application, nor do they amount to significantly more for the same reasons set forth above.  Therefore Claims 1-11 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamlin et al. (US 2016/0006872).
As per Claim 1 Hamlin teaches:
A method for monitoring and improving an operation; the operation consisting of one or more key processes, each key process having one or more key activities (Hamlin Abstract and [0003-0009 and 0024] describes monitoring and improving organizational performance where processes have specific steps that are performed by agents for handling a call type or issue type), by: 
identifying at least one frustration associated with at least one key activity of an operation, a frustration being one of an activity or event which impedes performance of the at least one key activity, each frustration having an associated frustration type and an associated frustration severity (Hamlin in at least [0024-0031, 0062] describes identifying types of errors and defects in performance that occur as part of handling call processes, the type of error and the severity of the error can be determined using colors associated with the traffic light methodology, the errors and defects are considered functionally equivalent to “a frustration” because they are activities or events that impede performance of a key activity, see also [0069]); 
identifying at least one metric associated with at least one key activity, each metric including data about the associated key activity (Hamlin in at least [0032] describes how each process step and its associated criticality level, requirements, standards, benchmarks and measures or other indicia can be considered performance rating criteria, [0024] further describes performance data relating to or representative of the performance of a task or activity by a service representative, the performance data being indicative of successes and failures of particular criteria associated with a particular type of call or operation); 
determining an improvement opportunity as a function of at least two of a.) a number of frustrations associated with at least one key activity, b.) the severity of any one frustration associated with the at least one key activity, and c.) a number of metrics associated with any of the at least one key activity (Hamlin in at least [0024-0025, 0052-0053, 0059-0060] describes how an improvement opportunity is identified based on the analysis of the process steps, errors, severity, criticality and other performance criteria measures, the system describes identifying areas for improved operational effectiveness and process improvement opportunities, see also [0089, 0094-0095] and at least Figs. 8 and 9); and 
assigning a project, a project being an activity for improving an operation, to each improvement opportunity, and determining a priority of the project as a function of the frustration and metric of the improvement opportunity of the project (Hamlin in at least [0024, 0053-0054, 0059-0069] describes how the analysis and reporting enables identification of performance opportunities and the analysis can be used to determine who needs additional training or reinforcement in a specific area, e.g. an assigned project, the color coding can used as a way for supervisors to prioritize their coaching activities, e.g. project priority is a function of criticality of the project as is illustrated in at least Fig. 3, [0035-0038] describe determining the type of coaching that may be implemented, e.g. what project is assigned to improve operation of the task, as is further described in at least [0044-0046], [0056-0057] specifically recites how the performance data related to errors or defects, i.e. the frustration and metric, are used to identify opportunities from which coaching efforts can be prioritized, e.g. the priority of the project is determined, as is further described in at least [0081, 0086-0087, 0089, 0094-0095]); and
providing a display, the display displaying each of the frustration, metric and improvement opportunity (Hamlin in at least Figs. 2-9 illustrate interfaces that graphically display processes and process steps and an association between errors, missed steps, defects and the associated steps, performance ratings and the criticality and severity of the steps and performance, [0024-0032, 0035-0038, 0044-0046, 0058, 0061-0062, 0069-0070, 0088, 0094-0095] describe providing interfaces for reporting errors, defects, performance data, improvement opportunities and coaching data).  
As per Claim 2 Hamlin further teaches:
determining a number of metrics associated with each key process; identifying an improvement opportunity as a function of the number of metrics associated with a respective key process (Hamlin [0032] describes how each process step and its associated criticality level, requirements, standards, benchmarks and measures or other indicia can be considered performance rating criteria, [0024] further describes performance data relating to or representative of the performance of a task or activity by a service representative, the performance data being indicative of successes and failures of particular criteria associated with a particular type of call or operation, [0024-0025, 0052-0053, 0059-0060] describes how an improvement opportunity is identified based on the analysis of the process steps, errors, severity, criticality and other performance criteria measures, the system describes identifying areas for improved operational effectiveness and process improvement opportunities, see also [0089, 0094-0095] and at least Figs. 8 and 9).  
As per Claim 3 Hamlin further teaches:
determining a number of metrics associated with each key activity; identifying an improvement opportunity as a function of the number of metrics associated with a respective key activity (Hamlin [0032] describes how each process step and its associated criticality level, requirements, standards, benchmarks and measures or other indicia can be considered performance rating criteria, [0024] further describes performance data relating to or representative of the performance of a task or activity by a service representative, the performance data being indicative of successes and failures of particular criteria associated with a particular type of call or operation, [0024-0025, 0052-0053, 0059-0060] describes how an improvement opportunity is identified based on the analysis of the process steps, errors, severity, criticality and other performance criteria measures, the system describes identifying areas for improved operational effectiveness and process improvement opportunities, see also [0089, 0094-0095] and at least Figs. 8 and 9).  
As per Claim 4 Hamlin further teaches:
determining a number of frustrations associated with each key process; identifying an improvement opportunity as a function of the number of frustrations associated with a respective key process (Hamlin in at least [0024-0031, 0062] describes identifying types of errors and defects in performance that occur as part of handling call processes, the type of error and the severity of the error can be determined using colors associated with the traffic light methodology, the errors and defects are considered functionally equivalent to “a frustration” because they are activities or events that impede performance of a key activity, see also [0069],  [0032] describes how each process step and its associated criticality level, requirements, standards, benchmarks and measures or other indicia can be considered performance rating criteria, [0024] further describes performance data relating to or representative of the performance of a task or activity by a service representative, the performance data being indicative of successes and failures of particular criteria associated with a particular type of call or operation, [0024-0025, 0052-0053, 0059-0060] describes how an improvement opportunity is identified based on the analysis of the process steps, errors, severity, criticality and other performance criteria measures, the system describes identifying areas for improved operational effectiveness and process improvement opportunities, see also [0089, 0094-0095] and at least Figs. 8 and 9).  
As per Claim 5 Hamlin further teaches:
determining a number of frustrations associated with each key activity; identifying an improvement opportunity as a function of the number of metrics associated with a respective key activity (Hamlin in at least [0024-0031, 0062] describes identifying types of errors and defects in performance that occur as part of handling call processes, the type of error and the severity of the error can be determined using colors associated with the traffic light methodology, the errors and defects are considered functionally equivalent to “a frustration” because they are activities or events that impede performance of a key activity, see also [0069], [0024, 0052-0053, 0059] describes how an improvement opportunity is identified based on the analysis of the process, process steps, errors, severity, criticality and other performance criteria measures). 
As per Claim 6 Hamlin further teaches:
determining a type of frustration of each frustration (Hamlin in at least [0024-0031, 0062] describes identifying types of errors and defects in performance that occur as part of handling call processes, the type of error and the severity of the error can be determined using colors associated with the traffic light methodology, the errors and defects are considered functionally equivalent to “a frustration” because they are activities or events that impede performance of a key activity, see also [0069]), 
determining if a number of any one type of frustration exceeds a predetermined percentage of all frustrations, identifying the type of frustration as corresponding to a critical improvement opportunity when the type of frustration exceeds the predetermined percentage of all frustrations (Hamlin [0006] describes how prior system used percentage based performance evaluations, and in at least [0029, 0032-0035] describes determining the criticality and severity of defects or errors and evaluating if an agent does not perform these tasks they will receive a deduction for not performing the requirement, so their performance rating is reduced or compared to a standard against which performance data is measured, [0050-0053] describes how the error rate is evaluated so that critical requirements and issues can be built in so that additional rigor and prompts help ensure that the required level of accuracy is achieved when handling the call, see also [0069, 0097] and Figs. 3-6-A) .  
As per Claim 7 Hamlin further teaches:
sorting each frustration by severity of frustration, determining a number of occurrences of each type of severe frustration, and identifying a critical improvement opportunity when the number of any one severe frustration exceeds a predetermined number  (Hamlin in at least [0024-0035, 0050-0053, 0057-0062, 0069, 0085-0086, 0094-0098] describes identifying errors and defects in performance that occur as part of handling call processes, the type of error and the severity of the error can be determined using colors associated with the traffic light methodology and used to identify improvements, training or coaching opportunities based on the evaluation of the performance against standards and measures of performance level requirements, Fig. 8 also illustrates a report used to sort evaluations).  
As per Claim 8 Hamlin further teaches:
displaying a digital map, the digital map graphically displaying each key activity, graphically displaying an association between the at least one frustration and the associated activity, and graphically displaying the association between the metric and the key activity (Hamlin in at least Figs. 2-9 illustrate interfaces that graphically display processes and process steps and an association between errors, missed steps, defects and the associated steps, performance ratings and the criticality and severity of the steps and performance).  
As per Claim 9 Hamlin further teaches:
determining whether the project is a critical potential project, prioritizing the project as a function of a critical potential project status (Hamlin in at least [0043-0046] describe the ability to determine step severity and to assist supervisors in prioritizing their coaching based on the severity of a step missed as is further described in at least [0057-0069] where performance reports are generated to help prioritize improvement efforts based on different status and performance criteria information, [0063, 0096] also describes the status of a call or process step, [0071] describes the status of the evaluation itself, see also Figs. 2-9, [0035-0038] describe determining the type of coaching that may be implemented, e.g. what project is assigned to improve operation of the task, as is further described in at least [0044-0046], [0056-0057] specifically recites how the performance data related to errors or defects, i.e. the frustration and metric, are used to identify opportunities from which coaching efforts can be prioritized, e.g. the priority of the project is determined, as is further described in at least [0081, 0086-0087, 0089, 0094-0095]).  
As per Claim 10 Hamlin further teaches:
updating an image of the project displayed at the digital map as function of priority of the project by determining a project status, updating a status display of the project as a function of one of a change in project status, determining whether a project is complete, and determining a project status when not complete (Hamlin Figs. 2-9 and at least [0091-0100] illustrate and describe updating interfaces to reflect that status of both the call itself as being completed and the evaluation of the steps of the process, the status information based on the priority, severity and criticality of the steps and other performance rating criteria and elements of the call process).
As per Claim 11, the limitations are substantially similar to those set forth in at least Claims 1 and 8 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1 and 8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623